DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 10-16, 18, 19, and 21 (claim 9 is canceled) in the reply filed on January 18, 2022 (species: cyclic polysaccharides) is acknowledged. In view of the amendment, the restriction requirement between Groups I and II, mailed December 24, 2021, is hereby withdrawn. The species requirement is maintained, and claims 1-7, 10-16, 18, 19, 21 and 23 are under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 19 recites variables “m” and “n”. Neither of these variables are defined in the claim or in claim 13, from which it depends. The claim is thereby rendered vague and indefinite.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:

2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10-16, 19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu-1 et al (ACS Appl. Mater. Interfaces, 2016) and Liu-2 et al (Sci. Rep., 2016) in view of Liang et al (Bioeng. Trans. Med., 2016) and Tamura et al (US 2016/0199512). 
It is noted that the citation for Liu-1 on the IDS is lined through and reentered on the form PTO-892 because the provided reference was actually the author’s manuscript and appears to have some differences with the printed publication that is cited. In doing so, the publication relied on to make the rejection is made of record without duplication of references in the listed citations.  
Liu-1 discloses a biodegradable polyrotaxane (PR) comprising cyclodextrins threaded onto a linear polyethylene glycol (PEG) molecule. The PEG is capped with bulky phenylalanine groups. See abstract. The cyclodextrins further comprise conjugated deferoxamine (DFO, metal chelator) and hydroxypropyl (solubilizing group) moieties. See Figure 1. The product comprises an average number of about 15 CDs per PEG with an average DFO/CD of about 0.91. See “Structural and Physical Characterizations …” at page 25789. The product is administered to mice to treat iron overload. See “Efficacy and Elimination …” beginning at page 25793 and continuing through page 25795.  
The reference teaches that the product is designed so that the bulky groups are cleaved enzymically because of the inflammatory nature of the iron overload condition and subsequent overexpression of various proteases. The proteases should help speed up the biodegradation of the PR in cells and allow for controlled elimination of iron from the body. In vitro studies st and 2nd full paragraphs.
The reference is silent regarding the particular linkers recited in claims 1 and 13. 
Liu-2 is also drawn to a product comprising a conjugated DFO for the treatment of iron overload. See abstract. This product is also designed in a manner to take advantage of a particular physiological environment induced by iron overload, a high level of oxidative stress produced by reactive oxygen species (ROS). In this case, the nanogel product is an oxidation-sensitive product wherein crosslinking bonds holding the scaffolding together are degraded in the presence of oxidizing agents. See page 2. 
Liang reviews the preparation of ROS-responsive drug delivery systems (DDSs). The preparation relies on the inclusion of linkages that are disrupted in an environment of high oxidative stress. Such linkages include one such as selenide and diselenide, boronic esters, and oxalate esters. See Scheme 1. These can be used in single- or multiple-stimuli responsive DDSs. See Sections 3.2 and 3.3. 
Tamura teaches that it is known generally to prepare CD PRs comprising a linear molecule threading cyclic molecules, such as CDs, followed by capping with a bulky moiety, such as triphenylmethyl. The end-cap may be attached with a selectively cleavable linker. See pp 3-4. The reference depicts a PR having an acetal linker. See page 5. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Liu-1 product by changing the enzymic-cleaved linker with a ROS- and/or pH-sensitive linker, such as those discussed in Liang with a reasonable expectation of success. Liu-1 had expressly suggested the use of a linker sensitive to the particular 
Tamura establishes that methods for synthesis of cyclodextrin polyrotaxanes, including the use of selectively cleaved linking groups, is well known in the art. In the absence of unexpected results, it would be within the scope of the artisan to select an appropriate linker and bulky blocking group from those known in the art. 
It would be further obvious to administer the modified product for the treatment of iron overload with a reasonable expectation of results because it would be expected to have the therapeutic activity of the Liu-1 product. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liu-1 et al (ACS Appl. Mater. Interfaces, 2016) and Liu-2 et al (Sci. Rep., 2016) in view of Liang et al (Bioeng. Trans. Med., 2016) and Tamura et al (US 2016/0199512) as applied to claims 1-7, 10-16, 19, 21 and 23 above, and further in view of Calderon et al (Biochimie, 2010).
Liu-1, Liu-2, Liang and Tamura teach as set forth above. The references do not teach a product wherein the iron chelator is attached to the cyclodextrin via a carbamate bond as depicted in claim 18. 
In addition to preparing a polymeric DDS having cleavable bonds allowing for biodegradability of the carrier, it is also known to attach the drug to be delivered via a physiological cleavable bond. See Calderon at section 3.1, particularly last paragraph at page 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to further modify the Liu-1 product by attaching the iron chelator to the cyclodextrin via a carbamate bond as depicted in claim 18 with a reasonable expectation of success. Such a modification would amount to combining prior art elements according to known methods to yield predictable results. In the absence of unexpected results this modification would be within the scope of the artisan. The modification would allow for further fine-tuning of the release of the drug during administration. 













Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEIGH C MAIER/Primary Examiner, Art Unit 1623